CROCKETT, Justice
(concurring with comments).
Concurring:
I note my agreement with the proposition relied upon by the plaintiff: that if an applicant for insurance has done everything required of him, including payment of the premium, or arranging credit for its payment, for insurance to begin on a day certain, then the insurance should be effective from the stated date; and this should be so notwithstanding a proviso that the insurance will not be in effect until approval by the company’s home office, or other such condition. The premium pays for insurance from the stated date; and if the company can avoid any liability that occurs before it approves the policy, (or other condition is fulfilled), it is exacting payment for a period for which it gives no coverage.
For that reason it has been correctly and justly held that if liability occurs after the promised date of coverage, the company cannot arbitrarily refuse approval and thus avoid liability, but can refuse approval only if it is made to appear that there was some good cause which would have justified its refusal to approve the policy, if the liability had not occurred. See Long v. United Benefit Life Insurance, 29 Utah 2d 204, 507 P.2d 375 (1973); Prince v. Western Empire Life Insurance, 19 Utah 2d 174, 428 P.2d 163 (1967); Moore v. Prudential Insurance, 26 Utah 2d 430, 491 P.2d 227 (1971); Parker v. California State Life, 85 Utah 595, 40 P.2d 175 (1935).
In this case, however, according to the figures as set forth in the main opinion, even though it appears that if the deceased had lived arrangements would have been made to pay the premium on the new policy, that had not been accomplished and, therefore, the conditions prerequisite to insurance coverage had not been fulfilled.
MAUGHAN, J., concurs in the concurring opinion of CROCKETT, J.